49 F.3d 734
Larry Roe, Perry O. Hooper, Sr., James D. Martinv.State of Alabama, By and Through its Attorney General JamesEvans, James Bennett, Honorable Alabama Secretary of State,John W. Davis, a Representative of a Class of Persons whoHanve Sought to Have Their Ballots Counted in an Action inCircuit Court of 8 Coosa County, Alabama, Mobile CountyAppointing Board Lionel W. Noonan, Wilcox County AppointingBoard, Jerry Boggan. O.P. Woodruff, Honorable Probate Judge of Lowndes
NOS. 94-7138, 94-7155
United States Court of Appeals,Eleventh Circuit.
Feb 23, 1995
S.D.Ala., 43
F.3d 574

1
DENIALS OF REHEARING EN BANC.